Order entered January 10, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01075-CR

                              FRANCISCO LOPEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-35119-S

                                           ORDER
       The clerk’s record, filed November 13, 2018, shows appellant is indigent, has appointed

counsel, and has requested the reporter’s record. That record was due November 11, 2018.

When it was not filed, we notified official court reporter Lisa Jackson and court reporter LaToya

Young Martinez that it was overdue and directed them to file the reporter’s record by December

11, 2018. On January 3, 2019, we received written notification from Lisa Jackson that LaToya

Young Martinez was the court reporter who reported the jury trial in this appeal. To date, we

have had no communication from Ms. Martinez, and the reporter’s record has not been filed.

       We ORDER the complete reporter’s record filed within TWENTY DAYS of the date of

this order. We caution Ms. Martinez that the failure to do so will result in the Court taking
whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-

Davis, Presiding Judge, 282nd Judicial District Court; Lisa Jackson, official court reporter,

282nd Judicial District Court; LaToya Young Martinez, deputy court reporter; and to counsel for

all parties.



                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE